DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 19 April 2021.
Claims 1, 10-11, and 20 have been amended.
Claims 1-20 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer

The terminal disclaimer filed on 19 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/651,370 which is now Patent No. 10,318,926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Currently claims 1-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
Applicants arguments with respect to the §112 rejection have been fully considered and are persuasive, thus the rejection has been withdrawn. 
The closest prior art of record Obeid (US PG Pub. 2016/0132833) and further in view of Yuan (US PG Pub. 2016/0255034), Cohen et al. (US PG Pub. 20150227891), Lajoie (US PG Pub. 2012/0185402), and Wampler (US PG Pub. 2009/0245500) teaches a system for extracting and parsing resumes for matches with job descriptions which are able to be sent to a recruiter (see Obeid ¶96-¶97; and ¶132-¶133).  Yuan (US PG Pub. 2016/0255034) t teaches an intelligent messaging service for career-related interests of a user, while using natural language processing to determine interests (see ¶17-¶20; ¶79; ¶93 and ¶128).  Cohen et al. (US PG Pub. 20150227891) teaches the ability to post jobs on social networks as well as a match score associated with said job posting (Cohen ¶36, ¶40, ¶48, ¶55-¶56, and ¶84).  Lajoie (US PG Pub. 2012/0185402), and Wampler (US PG Pub. 2009/0245500) both 
The instant claims 1 and 11 recite, in part, a combination of elements: 
“defining, with the automated recruitment system, a plurality of job concepts, and mapping each job concept to an axis in a plurality of axes; 
generating, on the automated recruitment system, a first data point matrix, the first data point matrix comprising a multi-dimensional data structure defined by the plurality of axes; 
defining, on the first data point matrix, a plurality of first matrix data points on each of the plurality of axes, each first matrix data point being defined based on a relation of a plurality of job requirements of a job description to the plurality of job concepts embodied by the plurality of axes; 
defining, with the automated recruitment system, a first relation between the plurality of first matrix data points; 
generating, on the automated recruitment system, a second data point matrix, the second data point matrix comprising a multi-dimensional data structure defined by the plurality of axes; 
defining, on the second data point matrix, a plurality of second matrix data points on each of the plurality of axes, each second matrix data point being defined based on a relation of a relation of a plurality of hiring information entries for a candidate to the plurality of job concepts embodied by the plurality of axes; 
defining, with the automated recruitment system, a second relation between the plurality of second matrix data points; 
generating, with a semantic engine of the automated recruitment system, a candidate score for the candidate by matching the plurality of hiring information entries in the second data point matrix to the plurality of job requirements in the first data point matrix by comparing the first relation to the second relation; 
determining that the candidate score is above a threshold, and, upon determining that the candidate score is above the threshold, dynamically generating and automatically sending, with the automated recruitment system, at least one contact message by at least one communications medium to the candidate, the at least one contact message comprising an offer to apply for a position; 
receiving, on the automated recruitment system, a response of the candidate, the response comprising a question; 
determining if the question matches an entry in an auto-response database of the automated recruitment system; 
when the question matches an entry in the auto-response database, automatically generating, with an Al chat bot, a response to the question from the entry in the auto-response database and at least one of the one or more job requirements or the hiring information for the candidate, and 
when the question does not match an entry in the auto-response database, updating the auto-response database with a self-teaching algorithm to include the question, sending a notification to an operator of the automated recruitment system indicating that the question cannot be automatically responded to, and concurrently generating and automatically sending a response to the candidate, wherein generating the response comprises selecting a subject for the response different from an immediately previous communication with the candidate.”
It is clear from the disclosures Obeid, Yuan, Cohen, Lajoie and Wampler that the prior art does not consider the possibility of the combination of elements above, specifically the ability to generate the data point matrix from the job concept and a second data point matrix from the plurality of hiring information entries for which a candidate score is generated, sending an automated contact message to the candidate and evaluating the response from the candidate to send an additional response generated by an AI chat bot, and submitting the candidate to a curated list based upon the responses, as commonly included in each independent claims 1 and 11.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Obeid, Yuan, Cohen, Lajoie and Wampler references, the aforementioned claim limitations. 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629